DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The abstract of the disclosure is objected to because the phrase “the invention” should be avoided.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections

Claims 1-10 and 12-14 are objected to because of the following informalities:
Claim 1, line 7 “the movable belt contact element” should be - - the belt contact element - -.
Claim 1, line 8 “the direction” should be - - a direction - -.
Claim 2, line 7 “the event” should be - - an event - -.
Claim 3, line 4 “the belt contact element side” should be - - the belt contact element - -.
Claim 3, line 6 “the belt contact element side” should be - - the belt contact element - -.
Claim 4, line 1 “in one claim” should be - - in claim - -.
Claim 5, appears to depend from claim 2 because “the second portion” was introduced in claim 2.
Claim 6, line 5 “the movable belt contact element” should be - - the belt contact element - -.
Claim 6, line 5 “the region” should be - - a region - -.
Claim 6, line 11 “a tensile force” should be - - the tensile force - -.
Claim 6, line 12 “the slot width” should be - - a slot width - -.
Claim 6, line 13 “the slot width” should be - - a slot width - -.
Claim 7, line 4 “the direction” should be - - a direction - -.
Claim 7, line 5 “the pulling direction” should be - - a pulling direction - -.
Claim 8, line 6 “the direction” should be - - a direction - -.
Claim 8, line 7 “the near slot edge” should be - - a near slot edge - -.
Claim 8, line 8 “the near slot edge” should be - - a near slot edge - -.
Claim 9, line 3 “the transverse direction” should be - - a transverse direction - -.
Claim 9, line 4 “the longitudinal direction” should be - - a longitudinal direction - -.
Claim 10, line 3 “the surface” should be - - a surface - -.
Claim 10, line 3 “the pulling direction” should be - - a pulling direction - -.
Claim 10, line 4 “the angle” should be - - an angle - -.
Claim 10, line 4 “this surface” should be - - the surface - -.
Claim 12, line 3 “the most part” should be - - a most part - -.
Claim 12, appears to depend from claim 6 because “the first slot” was introduced in claim 6.
Claim 12, line 5 “the opening area” should be - - an opening area - -.
Claim 13, line 3 “the contact face” should be - - a contact face - -.
Claim 13, appears to depend from claim 2 because “the first portion”, “the second portion” and “the clamping face” was introduced in claim 2.
Claim 13, line 8 “the contact face” should be - - a contact face - -.
Claim 14, line 3 “the movable belt contact element” should be - - the belt contact element - -.
Claim 14, line 5 “the direction of the force” should be - - a direction of a force - -
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zellmer et al. (WO 2006/092206 cited by applicant).
Regarding claim 1, Zellmer et al. discloses a belt deflector having 
a main element which is fastenable to a vehicle structure (see annotated Fig. 4), and 
a belt contact element which is movable in relation to the main element and forms a belt contact face or belt contact edge for a seat belt that is to be deflected (see annotated Fig. 4 and Fig. 5), 
wherein the belt deflector has a deformable intermediate element which, during a relative movement of the movable belt contact element relative to the main element in the direction of the intermediate element, is deformed and is pressed against the seat belt by this deformation (see annotated Fig. 4 and Fig. 5), characterized in that 
the belt contact element forms a mating clamping face (see annotated Fig. 4 and Fig. 5), and 
a belt strap portion of the seat belt is arranged between the intermediate element and the mating clamping face, and, during said relative movement, the intermediate element presses the belt strap portion onto the mating clamping face (see annotated Fig. 4 and Fig. 5).  
Regarding claim 2, Zellmer et al. discloses, characterized in that 
the belt contact element has a first portion, which forms the mating clamping face, and a second portion, which forms a clamping face lying opposite the mating clamping face (see annotated Fig. 4), and 
the intermediate element and the belt strap portion are arranged between the clamping face and the mating clamping face, wherein, during said relative movement in the event of a tensile force acting on the seat belt, the intermediate element and the belt strap portion are clamped between the clamping face and the mating clamping face of the belt contact element (see annotated Fig. 4 and Fig. 5).  
Regarding claim 3, Zellmer et al. discloses, characterized in that 
the mating clamping face and the clamping face form a gap at the belt contact element side (see annotated Fig. 4), and 
the intermediate element and the belt strap portion are arranged in the gap at the belt contact element side (see annotated Fig. 4).  
Regarding claim 4, Zellmer et al. discloses, characterized in that
the intermediate element is arranged, in particular clamped, between a contact face of the main element and a contact face of the belt contact element (see annotated Fig. 4),
wherein the respective distance between the two contact faces determines the deformation state of the intermediate element (see annotated Fig. 4).  
Regarding claim 5, Zellmer et al. discloses, characterized in that 
the contact face of the belt contact element is arranged in the second portion of the belt contact element (see annotated Fig. 4).  
Regarding claim 6, Zellmer et al. discloses, characterized in that 
the belt deflector has a first slot, through which the seat belt is guided, wherein the first slot is formed in the main element, and the second portion of the movable belt contact element is arranged in the region of the first slot and is displaceable there (see annotated Fig. 4), and 
the belt deflector has a second slot, through which the seat belt is guided, wherein the second slot is delimited by the first portion of the belt contact element, forming the mating clamping face, and by the intermediate element (see annotated Fig. 4), and 
wherein, in the event of a tensile force acting on the seat belt and of a resulting movement of the belt contact element, the slot width of the first slot becomes greater and the slot width of the second slot becomes smaller (see annotated Fig. 4 and Fig. 5).  
Regarding claim 7, Zellmer et al. discloses, characterized in that 
the belt deflector has a plug-in portion (32a) which is suitable for plugging into a belt buckle and starting from which, seen in the direction of the seat belt, the first slot, seen in the pulling direction of the seat belt, begins in front of the second slot (see Fig. 3 and annotated Fig. 4).  
Regarding claim 8, Zellmer et al. discloses, characterized in that 
the belt deflector is a plug-in tongue for a belt buckle of a seat belt system (see annotated Fig. 4), and 
the plug-in tongue has a plug-in portion (32a) which is suitable for plugging into the belt buckle and starting from which, in the direction of the seat belt, the first slot begins in front of the second slot, or the near slot edge of the first slot lies in front of the near slot edge of the second slot (see Fig. 3 and annotated Fig. 4).  
Regarding claim 9, Zellmer et al. discloses, characterized in that 
the second slot, seen in the transverse direction with respect to the longitudinal direction of the plug-in portion (32a), lies in the region of the first slot (see Fig. 3 and annotated Fig. 4) or 
the first and second slots, seen in the transverse direction, at least overlap each other (see annotated Fig. 4). 
 	Regarding claim 10, Zellmer et al. discloses, characterized in that
the surface normal on the mating clamping face is oriented perpendicular to the pulling direction of the seat belt, or the angle between this surface normal and the pulling direction is between 80 and 110 degrees (see annotated Fig. 4).  
Regarding claim 11, Zellmer et al. discloses, characterized in that
the plug-in portion (32a) of the belt deflector is arranged parallel to the mating clamping face and parallel to the clamping face (see Fig. 3 and annotated Fig. 4).  
Regarding claim 13, Zellmer et al. discloses, characterized in that
the contact face arranged in the second portion of the belt contact element and the clamping face arranged in the second portion of the belt contact element are arranged perpendicular to each other or at least with an error angle to the perpendicular of less than 10 degrees, and/or
the contact face arranged in the second portion  of the belt contact element and the contact face arranged in the main element are arranged parallel to each other or at least with an error angle of less than 10 degrees, and/or 
the clamping face arranged in the second portion of the belt contact element and the mating clamping face arranged in the first portion of the belt contact element are arranged parallel to each other or at least with an error angle of less than 10 degrees (see annotated Fig. 4).  
Regarding claim 14, Zellmer et al. discloses, characterized in that
the movable belt contact element is held by the main element so as to be linearly displaceable along a predefined sliding direction (see annotated Fig. 4 and Fig. 5), 
wherein the sliding direction corresponds to the direction of the force exerted on the belt deflector by the seat belt (see annotated Fig. 4 and Fig. 5).   

    PNG
    media_image1.png
    754
    623
    media_image1.png
    Greyscale

Allowable Subject Matter

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677